Citation Nr: 1125479	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2008, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  The Board subsequently remanded the Veteran's claim in January 2009 and February 2010 for further development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent a notice letters in March 2006, March 2009, and May 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.

The notice letters discussed above fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  Therefore, the Board concludes that, as to these issues, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the foregoing, the Board concludes that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). No further development is required with respect to the duty to notify.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  At this juncture, the Board notes that the National Personnel Records Center (NPRC) and the Records Management Center (RMC) have indicated that most of the Veteran's service treatment records were destroyed by fire.  The Board is satisfied that the RO has taken all necessary steps to secure service medical records and, given the responses from the NPRC and RMC, that additional efforts would be futile. 38 U.S.C.A. § 5103A(b).  In a case such as this, where service medical records are unavailable, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

Based on the above, and on the specific facts of this case, the Board concludes that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and providing adequate VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).

The claims file contains the Veteran's separation examination, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2008 hearing before the undersigned.  He has been afforded a VA examination and an opinion as to etiology has been obtained.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis 

The Veteran asserts that his tinnitus is due to service.  In a March 2006 statement, he reported that he experienced hearing loss and ringing in his ears from firing bazookas during basic training.  (Note: the Veteran's claim for service connection for hearing loss was denied by the Board in a February 2010 decision).  

In this regard, it is noted that the Veteran is competent to identify the existence of his tinnitus. See e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the law testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Indeed, at his October 2008 hearing before the undersigned, the Veteran credibly testified to having occasional tinnitus and bothersome ringing in his ears. See Hearing Transcript, p. 7.  Accordingly, a current tinnitus disability established by the record.  

In terms of an in-service injury or disease, the Veteran's available service treatment records do not refer to a complaint or finding of tinnitus while in service.  Further, the January 1956 separation examination report indicated a normal clinical evaluation of the ears, and both whispered-voice and spoken-voice testing revealed that his hearing was within normal limits (15/15), bilaterally.  Immediately prior to separation from service in April 1956, the Veteran certified that there had been no change in his physical condition since the January 1956 physical examination. See FSH Form HQ-111, dated April 20, 1956. 

Following service, there are no complaints, diagnoses, or treatment relating to tinnitus until January 2006, at which time the Veteran filed his claim for service connection.  This is nearly 50 years after separation from service.  Generally, in the absence of demonstration of continuity of symptomatology, this is too remote from service to be reasonably related to service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Notably, not even the Veteran himself asserts that his tinnitus problems have been continuous since service.  In this regard, during a May 2006 audiological examination, the Veteran denied having a history of tinnitus.  At his October 2008 travel board hearing, he testified that he had been experiencing occasional tinnitus since before he was issued hearing aids in 2003 or 2004.  When asked if he ever experienced ringing in his ears in service (or if any particular precipitating event occurred), he responded, "Well, off hand, no, I don't recollect anything."  At his August 2008 audiological evaluation, he stated that his hearing loss began approximately 25 years ago, but that there was no specific incident to cause the tinnitus.  In April 2010 addendum to the VA examination, the Veteran reported that his tinnitus began 20 to 25 years ago; he again reported no specific incident to cause the tinnitus.  Based on the foregoing, neither in-service incurrence, nor continuity of symptomatology have been established here.  

Moreover, the record contains no competent evidence linking the Veteran's tinnitus to service.  In fact, the April 2010 VA examiner expressly opined that it was less likely than not that tinnitus was a result of his military noise exposure.  Again, during the examination, the Veteran reported that his tinnitus only manifested within the last 20 to 25 years.  The examiner thus reasoned that reasoned that there was no record of tinnitus noted in the Veteran's service treatment records and that he was discharged from service in 1956.  The Board assigns great probative value to the April 2010 VA opinion as it was rendered after a thorough review of the Veteran's claims file and because it was supported by sound rationale.  Moreover, there are no contrary medical opinions of record. 

The Board has considered the Veteran's contention that a relationship exists between his current tinnitus, and noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements and testimony from the Veteran with regard to his noise exposure experienced during service.  As detailed hereinabove, the Board finds such statements credible, and concedes that the Veteran likely had noise exposure during service.  He is also competent and credible to attest to his symptomatology associated with his tinnitus.  By the Veteran's own admission, however, he has stated that his constant tinnitus did not manifest until approximately 30 years after separation from service.  Based on the negative service treatment records and reported post-service date of onset, the VA examiner provided a negative etiological opinion, and the Board finds that the Veteran is not competent to attribute his current tinnitus to noise exposure, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service incurrence are outweighed by his own statements and testimony, and the opinion of the VA examiner which reflects that his tinnitus is not due to noise exposure in service.  

Thus, upon review of the entire evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  To summarize, the Veteran has denied an onset of tinnitus during service, and reported to a VA examiner that the onset of his tinnitus occurred in approximately 1985 or 1990 (or 20 to 25 years prior to the April 2010 examination), thus approximately 30 some years after separation from service.  Based on the negative service treatment records and the Veteran's reported post-service date of onset, the April 2010 VA examiner opined that it was less likely that his tinnitus was due to military noise exposure in service.  The opinion of the VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  Again, the Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Accordingly, the Board is thus left with the Veteran's lay contentions that he did not experience constant tinnitus during service, he did not experience tinnitus until many years after separation from service, and a medical opinion to the effect that such current tinnitus is not etiologically related to noise exposure in service.  There is no contrary medical opinion of record.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for tinnitus.



ORDER

Entitlement to service connection for tinnitus is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


